Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Hooker et al. for the “METHODS AND APPARATUS FOR RECOVERING NETWORK ASSOCIATION INFORMATION” filed 02/05/2020 has been examined.  This application Claims Priority from Provisional Application 62801365, filed 02/05/2019.   The preliminary amendment filed 04/10/2020 has been entered and made of record.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
	Claim Objections
3.       Claims 2, 6, 8, 10-12, 16, 18, 20 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.
4.         Claims 1-20 discloses limitation “current data transmission sequence number” and “the current sequence number” throughout the claims.  It’s not clear if they are the same or difference.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	     The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.	Claims 2, 14 recite the limitation "…the receiving device…" on lines 3, 5 and “…the value of the ACK sequence number…” on line 12.  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required.
	Claims 6, 12, 16, 20 recite the limitation "…the receiving device…" on lines 3, 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 12, 18, 20 recite the limitation "…the value of the associated sequence number…" on line 12 and "…the value of the estimated sequence number…" on line 13.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.        Claims 1, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dalal et al. (US#7,903,546) in view of Rico Shpiner et al. (US#10,505,677).  
As best understood, regarding claim 11, the references disclose a system and device for recovering sequence numbers for a network association in the event of an interruption of the communication session, according to the essential features of the claim.  Dalal et al. (US#7,903,546) discloses an apparatus configured to determine a current data transmission see Fig. 1; Col. 4, lines 19-48: active node 102 & peer node 112), the apparatus comprising a processor in communication with memory, the processor being configured to execute instructions stored in the memory that cause the processor to: determine an interruption in the communication session (see Figs. 2, 4; Col. 5, line 13 to Col. 8, line 13: detecting and responding to a transport protocol connection that is unavailable); determine checkpointed data for the communication session, wherein the checkpointed data is indicative of a previous sequence number used for a previous packet sent to the remote computing device (Fig. 2; Col. 5, line 62 to Col. 6, line 25: step 206 – a checkpoint sequence value is set equal to the current highest allowed SN for the connection, step 208 for sending a value that is used to authenticate a connection); and perform a resolution procedure to determine the current data transmission sequence number for the next packet in the communication session (Col. [0040] :step 210 denoted obtains a current value of the sequence number for the oldest data that has been sent but not yet acknowledged by the peer), comprising: determining an estimated next sequence number for transmitting data in the communication session based on the checkpointed data (Fig. 2 & 3A-C; Col. 6, lines 52-56 :steps 212, 214 for checkpoint sequence value is set equal to the current highest allowed SN); transmitting a first packet to the remote computing device, wherein the first packet is a dummy packet comprising the estimated next sequence number; receiving a second packet from the remote computing device, wherein the second packet comprises an associated sequence number; and determining, based on the estimated next sequence number, the second packet, the associated sequence number of the second packet, or some combination thereof, the current sequence number for the next packet in the communication session (Figs. 3A-C Col. 3, line 21 to Col. 4, line 12: transport protocol connection that uses a plurality of sequence values to identify messages sent to a peer node, checkpoint sequence values, wherein the first node is communicatively coupled to a second data processing node).
Although Dalal et al.’s reference does not disclose expressly wherein the first packet is a dummy packet comprising the estimated next sequence number.  However, the use of a dummy packet in order to make frame/packet send and receive sequence numbers equal are well known in the art.  In the same field of endeavor, Shpiner et al. (US#10,505,677) teaches in Figs. 2-3 flow diagrams illustrated packet transmission utizing its sequence number the dummy packet enables detection of an out-of-order arrival should the last packet of the flow be lost, thereby causing the receiver to respond according to the specification of the transport protocol. The communications protocol includes transmitting the last segment of the data flow to the other network element, and thereafter transmitting a dummy segment to the other network element that includes a dummy sequence number, receiving a new acknowledgement of the dummy segment, determining from the new acknowledgement that the last segment of the data flow was not received by the other network element, and thereafter retransmitting the last segment of the data flow to the other network element (Col. 6, line 53 to Col. 7, line 32 & Col. 8, lines 6-39: dummy packets are transmitted posing as retransmissions of previously sent packets by using sequence numbers equal to the last acknowledged sequence number received).
Regarding claim 1, it’s method claim corresponding to the apparatus claim 11 as discussed above. Therefore, claim 1 is analyzed and rejected as previously discussed with respect to claim 11.
One skilled in the art would have recognized the need for effectively and efficiently providing recovering SNs for a network association in the event of an interruption of the communication session, and would have applied Shpiner’s techniques for arrangements for detecting and correcting packet loss using information derived from dedicated packets into Dalal's techniques for rapidly detecting the unavailability of a transport protocol connection.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Shpiner’s Fast detection and retransmission of dropped last packet in a flow into Dalal’s Detecting unavailable network connections with the motivation being to provide a method and apparatus for recovering SNs for a network association in the event of an interruption of the communication session.
Allowable Subject Matter
9.	Claims 2-10 & 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome 112 2nd paragraph as stated above, and in independent form including all of the limitations of the base claim and any intervening claims.
10.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the first packet is configured to be processed by the receiving device regardless of an order of the estimated sequence number to an expected sequence number by the receiving device; and the associated sequence number of the second packet is representative of an acknowledgment of a last received sequence number for a last packet received by the remote computing device; and determining the current sequence number comprises: determining the associated sequence number of the second packet is equal to the estimated sequence number; and determining the current sequence number is equal to a next ordered number after the value of the associated sequence number, the estimated sequence number, or both, as specifically recited in the claims 12-20.  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Ramalho et al. (US#7,929,422) shows method of moving a transport connection among network hosts.
The Vandevoorde et al. (US#2017/0237838) shows resilient implementation of stream control transmission protocol.
The Campbell (US#10,757,147) shows preserving S1-AP UE contexts on SCTP failover.
The Tremblay (US#9,451,018) shows SCTP endpoint migration.
The Dantu et al. (US#7,006,433) shows system and method for transporting IN/AIN signaling over IP network.
The Jung et al. (US#2010/0091710) shows method of providing mobility using SCTP signaling in 3GPP based next generation mobile communication network.
The Latvala et al. (US#2004/0197079) shows method and system for stateless load sharing for a server cluster in an IP based telecommunications network.
The Satapati (US#7,685,290) shows method and apparatus for handling SCTP multi-homed connections.
The Turina et al. (US#7,164,693) shows signaling transport protocol extension for load balancing and server pool support.
The Tateno et al. (US#7,885,264) shows communications system, device and data retransmission control.
The Yonezawa et al. (US#7,974,186) shows connection recovery device, method and computer readable medium storing therein processing program.

12.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.
Mphan

/MAN U PHAN/Primary Examiner, Art Unit 2477